Order entered February 24, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00023-CV

                            MILTON ALFARO, Appellant

                                         V.

                     FLOORPLAN XPRESS LLC.-OK, Appellee

                   On Appeal from the 471st Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 471-03422-2019

                                      ORDER

      Before the Court is Collin County District Clerk Lynne Finley’s second

notice to the Court that appellant has not paid the fee for the clerk’s record.

Although appellant filed a letter February 10, 2020 stating he was paying the

clerk’s fee, the enclosed check was for payment of the appellate court filing fee.

Accordingly, we ORDER appellant to file, no later than March 2, 2020, written

verification he has paid or made arrangements to pay for the clerk’s record. We

caution appellant that failure to comply may result in the appeal being dismissed

without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).


                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE